Per Curiam.
Respondent was admitted to practice by this Court in 1983. He maintained an office for the practice of law in Massachusetts, where he was admitted to practice in 1977.
By decision dated March 4, 2010, respondent was suspended by this Court for a period of one year (Matter of Allen, 71 AD3d 1227 [2010]) based upon his prior suspension by the Massachusetts Supreme Judicial Court for one year and one day. The Massachusetts court reinstated respondent to the practice of law, with conditions, by order dated May 29, 2012. Respondent now applies for reinstatement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding *995the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules regarding reinstatement (see 22 NYCRR 806.12 [b]) and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Rose, J.P., Lahtinen, Spain, Stein and McCarthy, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.